     Case 3:20-cv-00993-JLS-BLM Document 60 Filed 04/22/21 PageID.1081 Page 1 of 4



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                SOUTHERN DISTRICT OF CALIFORNIA

10
                                                            Case No.: 20-cv-0993-JLS(BLM)
11    EDWARD R. GALLAGHER,

12                                         Plaintiff,       ORDER GRANTING DEFENDANT DAVID
                                                            PHILIPPS’ UNOPPOSED MOTION TO
13    v.                                                    STAY DISCOVERY
14    DAVID PHILIPPS and THOMAS W. HARKER,
                                                            [ECF No. 59]
      in his capacity as Acting Secretary of the
15    Navy,
16                                     Defendants.
17

18         On April 12, 2021, Defendant David Philipps filed an Unopposed Motion to Stay Discovery.
19   ECF No. 59. Defendant Philipps previously filed an ex parte motion on September 28, 2020, “to
20   postpone the ENE Conference, CMC, and the related discovery deadlines”. ECF No. 28. Plaintiff
21   Edward R. Gallagher opposed the motion, arguing that “an anti-SLAPP motion brought in federal

22   court in California violates the Federal Rules of Civil Procedure (FRCP) when it prevents
     application of the usual federal standards, including regarding discovery” and asserting that the
23
     Court should open discovery. See ECF No. 32, at 3 (citing Rogers v. Home Shopping Network,
24
     Inc., 57 F. Supp. 2d 973 (C.D. Cal. 1999)). The Court denied Defendant Philipps’s motion finding
25
     that the pending anti-SLAPP motion, which was not yet fully briefed, may require discovery and
26
     that the “case will benefit from a timely ENE and CMC.” ECF No. 35, at 5.
27
           On October 7, 2020, District Judge Janis L. Sammartino issued a Sua Sponte Order
28   Requesting Briefing on the Applicability of Cal. Civ. Proc. Code § 425.16(g) and its automatic

                                                        1
                                                                                    20-cv-0993-JLS(BLM)
     Case 3:20-cv-00993-JLS-BLM Document 60 Filed 04/22/21 PageID.1082 Page 2 of 4



     discovery stay to this action. See ECF No. 34, at 2. After the parties filed Supplemental Briefs
1
     addressing this issue, none of the parties contended that the automatic stay should apply to the
2
     present action. See ECF Nos. 37, 38, & 39. Plaintiff claimed the automatic discovery stay would
3
     conflict with FRCP 56 and is inapplicable to his federal claims against Braithwaite and his Florida
4
     state law claims. ECF No. 38, at 2-6. Defendant Philipps conceded “that C.C.P. § 425.16(g)
5    [did] not apply to anti-SLAPP motions brought in federal court”. ECF No. 39, at 1. Defendant
6    Braithwaite took no position as to whether the automatic stay could or should apply to Plaintiff’s
7    claims against Philipps, but asserted the stay would not apply to the federal claims brought
8    against him. ECF No. 37, at 1-2. Ultimately, the Court found “that the automatic stay of

9    California Civil Procedure Section 425.16(g) is inapplicable to this matter.” See ECF No. 41, at

10   2. However, the Court also stated that, “[s]hould Philipps wish to request a [discretionary] stay
     of discovery pending the resolution of his Anti-SLAPP Motion, he may file a noticed motion
11
     seeking that relief, so that Plaintiff may have the opportunity to respond to Philipps’ arguments
12
     and the Court may have the benefit of the Parties’ full briefing on the issue.” Id.
13
            Defendant Philipps’s current motion requesting a discretionary stay of discovery is
14
     unopposed. See ECF No. 59. Defendant seeks to stay discovery “because the pending Anti-
15   SLAPP Motion is potentially dispositive of the entire case and can be decided absent additional
16   discovery, and because the balance of harms weighs in favor of staying discovery.” Id. (citing
17   Openiano v. Hartford Life & Annuity Ins. Co., 18-cv-0943-AJB-AGS, 2018 WL 9516045, at *1-2

18   (S.D. Cal. Oct. 16, 2018)).

19          The Court has the discretion to stay discovery as part of its “inherent power to control
     the disposition of the cases on its docket in a manner which will promote economy of time and
20
     effort for itself, for counsel, and for litigants.” Al Otro Lado, Inc. v. Nielsen, No. 17-cv-2366-
21
     BAS-KSC, 2018 WL 679483, at *1 (S.D. Cal. Jan. 31, 2018) (quoting Moser v. Encore Cap. Grp.,
22
     Inc., No. 04-cv-2085-LAB, 2007 WL 1114113, at *3 (S.D. Cal. Mar. 27, 2007)). Although “the
23
     Ninth Circuit has not set out an exact standard, courts in this district have generally followed a
24   two-pronged analysis.” Id., at *1. “A moving party meets the good cause requirement of
25   Federal Rule of Civil Procedure 26(c) when the Court finds (1) the pending motion is potentially
26   dispositive of the entire case, and (2) it can be decided absent additional discovery. Id. (citing
27   Adams v. AllianceOne, Inc., 2008 WL 11336721 (S.D. Cal. Oct. 22, 2008). Both prongs must be

28   satisfied to stay discovery. Id. Here, the parties agree that both elements are satisfied. ECF

                                                     2
                                                                                     20-cv-0993-JLS(BLM)
     Case 3:20-cv-00993-JLS-BLM Document 60 Filed 04/22/21 PageID.1083 Page 3 of 4



     No. 59. The Court agrees and finds that no party will be unduly prejudiced by the requested
1
     discovery stay.
2
            Counsel for Plaintiff and the Navy disagree as to the scope of the discovery stay. ECF
3
     No. 59-1, Declaration of Thomas R. Burke In Support of Defendant David Philipps’s Motion to
4
     Stay Discovery, at ¶¶ 7-9. The Navy seeks a stay of all discovery “with the remaining 6 weeks
5    of discovery to immediately recommence upon the Court’s resolution of the Anti-SLAPP Motion.”
6    Id., at ¶ 7. Plaintiff concurs with the requested stay but “hope[s] . . . the Navy will continue to
7    ‘process’ the document requests Plaintiff already propounded” as they “require an extensive
8    search of the Navy’s systems and, likely, a declassification review[.]” Id., at ¶ 8. The Court

9    finds it appropriate to stay all discovery with the remaining period of discovery to recommence

10   immediately upon Judge Sammartino’s ruling on the Anti-SLAPP motion. The Court, however,
     notes that it will not extend the time allowed for the Navy to respond to Plaintiff’s pending
11
     discovery motions so if the responses require a lengthy review, the Navy should continue to
12
     work on their response during the stay.
13
            Accordingly, the Court GRANTS Defendant Philipps’s unopposed motion to stay
14
     discovery. All future dates and deadlines, including all deadlines for serving and responding to
15   discovery, are stayed and will recommence immediately upon the filing of Judge Sammartino’s
16   order on Defendant Philipps’s anti-SLAPP motion.       To be clear, this order means that if a
17   discovery response currently is due 10 days from today, the response will be due 10 days after

18   Judge Sammartino’s order. Similarly, if a court deadline, such as the deadline for designating

19   experts, is 30 days from today then the deadline for designating experts will be 30 days after
     Judge Sammartino’s order. To prevent confusion, the parties must file within five court days
20
     after the issuance of Judge Sammartino’s order, a joint status report and proposed order
21
     containing all of the new dates and deadlines.
22
            IT IS SO ORDERED.
23
     Dated: 4/21/2021
24

25

26

27

28

                                                      3
                                                                                     20-cv-0993-JLS(BLM)
     Case 3:20-cv-00993-JLS-BLM Document 60 Filed 04/22/21 PageID.1084 Page 4 of 4



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             4
                                                                       20-cv-0993-JLS(BLM)
